ST. PAUL, J.
Defendant was convicted of abusing, mistreating, and neglecting his two months old child, to wit, by abandoning same and exposing it to the weather and hunger and bodily harm, contrary to the provisions of Act 139 of 1916.
I.
 Defendant moved to quash the indictment on the ground that Act 139 of 1916 was unconstitutional; but the point was not argued either orally or in brief, and we deem same abandoned. At any rate we have examined the alleged grounds of unconstitutionality and find no merit in them whatever.
*876II.
The motion for a new trial simply reiterates the matters set up in the motion to quash, and. in addition thereto complains of the insufficiency of the evidence. With this last this court has no concern, being without jurisdiction as to facts touching the guilt or innocence of an accused.
III.
The accused complains that in finding him guilty he was “scathingly denounced” by the trial judge. 'In point of fact the judge merely recapitulated the evidence as he saw it. But in any event, whilst we do not think that it appertains to the judicial office “to indulge in denunciations of an accused even after conviction, yet such denunciation after conviction has, and can have, no bearing on the conviction, and hence is not subject to review by this court.
IV.'
After conviction, and just before sentence, the defendant presented “for the guidance of the judge” certain propositions of law, as if under the provisions of Act 93 of 1916, but asked no relief in connection therewith. Accordingly the judge made no ruling thereon, and there is nothing before us for review. In any event, said act provides that such propositions of law shall be submitted to the judge “in the same manner as requested charges to the jury are now submitted,” and the judge must rule upon them before passing upon the guilt or innocence of the accused. It is clear, therefore, that such propositions must be submitted before the conviction, and, if presented afterwards, they come too late, just as a request for a special charge to a jury would come manifestly too late if made after the jury had returned its verdict.
Decree.
The judgment appealed from is therefore affirmed.
Rehearing denied by Division B, composed of DAWKINS, LAND, and LECHE, JJ.